Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered March 26, 1987, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon iii the third degree, forgery in the second degree, criminal possession of stolen property in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the remaining arguments raised by the defendant and find that the alleged errors are either unpreserved for appellate review, without merit, or harmless in view of the overwhelming evidence of guilt (see, CPL 470.05 [2]; People v Crimmins, 36 NY2d 230). Mangano, J. P., Lawrence, Kooper and Balletta, JJ., concur.